Citation Nr: 1522840	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  14-06 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure. 

3.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.
 
4.  Entitlement to service connection for kidney disease, to include as secondary to diabetes mellitus. 

5.  Entitlement to service connection for a bilateral foot condition, to include as secondary to diabetes mellitus. 

6.  Entitlement to service connection for a bilateral eye condition, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to October 1964.  He died in September 2014.  The Appellant is the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The April 2011 rating decision denied service connection for coronary artery disease.  The August 2011 rating decision denied service connection for diabetes, a bilateral eye disability, hypertension, and kidney disease.  The August 2011 rating decision also reopened claims of service connection for a bilateral foot condition and degenerative disc disease of the lumbar spine, and denied the claims on the merits.  Finally, the August 2011 rating decision denied reopening claims for a bilateral knee condition, mental condition, and sleep disorder, as new and material evidence was not submitted. 
In March 2012, the Veteran, through his attorney, filed a notice of disagreement with the April 2011 and August 2011 rating decisions.  Subsequently, in an August 2012 statement the Veteran, through his attorney, withdrew his claims for service connection for a lumbar spine disorder, a bilateral knee condition, a psychiatric disorder, and a sleep disorder.  38 C.F.R. § 20.204 (2013).  The withdrawal was subsequently processed at the RO level and reflected in the February 2014 Statement of the Case.

A Board decision in June 2014 reopened the Veteran's claim of entitlement to service connection for a bilateral foot condition, and denied the Veteran's claims for service connection of hypertension, coronary artery disease, diabetes, kidney disease, a bilateral foot condition, and a bilateral eye condition.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Order, the Court granted the Clarified Joint Motion for Partial Remand (Joint Motion) to vacate the Board's decision in part, and to remand the case for readjudication in accordance with the Joint Motion.  The Joint Motion and Court's Order did not disturb the portion of the Board's June 2014 decision that reopened the Veteran's claim for service connection of a bilateral foot condition. 

Unfortunately, as noted above, the Veteran died in September 2014 during the pendency of this appeal.  The Veterans' Benefits Improvement Act of 2008 (Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008)) allows an eligible person to process to completion any claims pending when a veteran dies on or after October 10, 2008, if such request for substitution is filed not later than one year after the date of the veteran's death.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2014).  In this case, the Veteran's surviving spouse submitted a motion to substitute in October 2014.  Thereafter, in a letter dated November 2014, the RO granted the Appellant's request to be substituted as the Appellant, finding that she is a proper substitute claimant.  In addition, the Court granted the Appellant's motion in December 2014.  Accordingly, the Veteran's surviving spouse is the Appellant and has been properly substituted as the claimant for the purposes of the claim pending on the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2014).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In its June 2014 decision, the Board noted that VA has adopted specific procedures to determine whether a veteran was exposed to herbicides in Thailand during the Vietnam Era, which are referenced in VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q) (September 15, 2011).  Pursuant to those procedures, a copy of the Compensation Service's "Memorandum for the Record" should have been placed in the Veteran's claims file, as exposure to herbicides could not be conceded.  However, a copy of that memorandum is not in the Veteran's file.

As set forth in the Joint Motion, the parties agree that upon remand VA should attempt to obtain and associate the "Memorandum for the Record" with the Veteran's claims file.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  VA should attempt to obtain and associate with the Veteran's claims file the "Memorandum for the Record" referenced in VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q) (September 15, 2011), and as set forth at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(r).

2.  After the foregoing development has been completed, the case should be returned to the Board for further appellate consideration in accordance with the Joint Motion.      

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




